       Case 3:17-cr-00057-RV-EMT Document 64 Filed 08/10/21 Page 1 of 2



                                                                           Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                                 Case Nos.: 3:17cr57/RV/EMT
                                                               3:19cv398/RV/EMT

DONALD SANTORIELLO
                                          /

                                           ORDER

       This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated July 8, 2021 (ECF No. 63.) The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). No

objections have been filed.

       Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation (ECF No.

63) is adopted and incorporated by reference in this order.




Case Nos.: 3:17cr57/RV/EMT; 3:19cv398/RV/EMT
       Case 3:17-cr-00057-RV-EMT Document 64 Filed 08/10/21 Page 2 of 2



                                                                        Page 2 of 2

       2.     Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct Sentence by a Person in Federal Custody (ECF No. 56) is DENIED.

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 10th day of August 2021.


                                       /s Roger Vinson
                                      ROGER VINSON
                                      SENIOR UNITED STATES DISTRICT JUDGE




Case Nos.: 3:17cr57/RV/EMT; 3:19cv398/RV/EMT
